Citation Nr: 0705790	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  96-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a sciatic nerve 
disorder.

5.  Entitlement to service connection for chloracne, to 
include secondary to herbicide exposure.

6.  Entitlement to an increased evaluation for left ankle 
arthritis, currently evaluated as noncompensable.

7.  Entitlement to post operative residuals of a right ankle 
injury, with residual sensory deficits of the ankle and foot, 
currently evaluated as 30 percent disabling.

8.  Entitlement to an increased rating for non-specific 
folliculitis, currently rated 30 percent disabling.

9.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) from May 1995 (increased rating claim) and June 2000 
(service connection claim) rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, and an April 1999 (TDIU claim) rating decision 
from the Oakland, California, RO.  The case was forwarded to 
the Board by the Reno, Nevada RO.

The claims have been previously remanded by the Board for 
additional development and RO action in April 1998, September 
2000, March 2003, and May 2004.  Additionally, hearings have 
been held by two signatories to this decision.  A third 
signatory is added pursuant to the requirements of 38 
U.S.C.A. § 7102 (West 2002).

The Board notes that it granted a 30 percent rating for the 
veteran's service-connected non-specific folliculitis in May 
1978.  In June 1978, in implementing this rating, the RO 
assigned an effective date of July 1, 1977.  For reasons 
unknown to the Board, the effective date, beginning with a 
May 2003 rating decision, was changed to February 1, 1979.  
The RO should correct this inaccuracy.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.  
As to entitlement to a TDIU, this issue is deferred pending 
completion of the development to be undertaken.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).


FINDING OF FACTS

1.  Before August 30, 2002, non-specific folliculitis was not 
manifested by complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement, nor did the evidence demonstrate the presence 
of ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations.  Also, the service-
connected disorder was clearly not shown to be exceptionally 
repugnant.  

2.  Since August 30, 2002, non-specific folliculitis has not 
been productive of disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); nor has the disorder been 
productive of four or five characteristics of disfigurement 
listed at 38 C.F.R. § 4.118 (2006).  Also, since August 30, 
2002, the non-specific folliculitis has not involved more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; as well, the condition has not 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for non-
specific folliculitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 
7800, 7806 (effective prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in December 2005 correspondence and the 
supplemental statement of the case (SSOC) issued in August 
2006, amongst other documents considered by the Board, 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability on appeal. 
 Such notice was provided the veteran as part of March 2006 
correspondence.  The veteran informed VA in April 2006 that 
he had no more additional evidence to submit in support of 
his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations and treatment records which provide 
pertinent medical evidence sufficient to evaluate the 
severity of the service-connected skin disability at issue.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Disability evaluations are determined by the application of 
the VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
Further, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Historically, a June 1974 rating decision granted service 
connection for non-specific folliculitis of the chest, 
shoulders, and upper back and assigned a 10 percent rating.  
The veteran did not appeal.  In May 1978, the Board found 
that a 30 percent rating for non-specific folliculitis was 
warranted.  A rating decision in June 1978 implemented the 30 
percent rating.  Following the submission by the veteran of 
an October 1994 increased rating claim, the RO, in May 1995, 
found that a rating in excess of 30 percent was not 
warranted.  The veteran perfected an appeal to this decision.  

At a June 1995 VA skin examination the veteran complained of 
itching, burning, and dryness of the skin in the areas 
affected (chest, back, shoulders, and arms).  Examination 
showed chronic acniform scaring of the upper back and 
shoulders extending around to the anterior chest.  Some skin 
deformity was also noted in the areas of the upper arms and 
thighs.  The lesions were described as being for the most 
part dry.  The diagnosis was atopic dermatitis or 
folliculitis, partially controlled at the present time.  

At a local hearing conducted by a RO hearing officer in 
February 1996, the veteran testified that his skin disorder 
affected his legs, arms, chest, and back, and that it was 
manifested by small lesions, pustulars, and rashes.  He added 
that the condition made him self-conscious when wearing 
certain types of clothing.  

In the course of a February 1998 videoconference hearing 
conducted by one of the undersigned Veterans Law Judges, the 
veteran testified that his skin disorder was more active in 
warmer climates.  See page 16 of hearing transcript 
(transcript).  He described the primary manifestation to be 
associated with itching.  Id.  He added that he had 
ulceration in the areas of his chest, arms, legs, and back.  
See page 15 of transcript.  The veteran claimed to use 
various ointments and antibiotics to treat his disorder.  See 
page 17 of transcript.  

The report of a January 2002 VA skin examination notes that 
the veteran complained of itching and bumps which 
occasionally oozed fluid.  These were described as painful.  
Examination showed mild actinic damage of the head and neck, 
with some scarring which appeared to be acniform.  No 
suspicious lesions were noted.  A few scattered erythematous 
papules were observed in the area of the chest and back.  A 
fairly large nodule was noted at the right lower back area, 
which the veteran asserted was painful.  A subcutaneous 
nodule was also shown to be located on the left arm.  The 
diagnoses included subcutaneous left arm mass, right lower 
back nodule, mild folliculitis of the chest and back, and 
mild actinic damage.  The examiner commented that the 
veteran's current dermatologic state was stable.  He added 
that neither excessive crusting, extreme exfoliation, nor 
ulceration was shown.  No systemic or nervous manifestations 
were noted.  The veteran's course was described as mild.

In May 2002, the veteran underwent surgery for possible right 
lower back basal cell carcinoma.  The pathological sample was 
diagnosed as a dilated follicular cyst measuring three by one 
by one and a half centimeters.

In August 2002, the veteran underwent surgery for a possible 
left arm neoplasm.  Pathological samples were diagnosed as a 
cavernous hemangioma, a nonservice connected disorder.

Testimony provided at a July 2003 hearing conducted at the RO 
by another of the undersigned Veteran Law Judges, shows that 
the veteran indicated that he suffered from rashes, lesions, 
and eczema associated with his service-connected non-specific 
folliculitis.  See page seven of transcript.  

The report of a July 2006 VA examination shows that the 
veteran complained that his skin became pruritic at various 
areas of his body, including his arms, back, legs, thighs, 
and neck.  The appellant noted that he while he had used 
various medications, such as pills, ointments, and Iodine 
scrubs, nothing had helped.  The removal of two lesions, in 
the area of the left upper arm and back was reported.  The 
examining physician commented that the pathology reports 
showed lesions other than sebaceous cysts which were 
developmental in nature; cultures showed no growth.  

Examination showed areas of excoriation in places the veteran 
was able to easily reach, namely, the forearms and thighs.  
Some follicle thickening across the shoulders was shown, and 
a well healed scar where a follicular cyst had been removed.  
A neck scar from the removal of a sebaceous cyst was noted to 
be 4.5 centimeters (cms.) large and slightly indented.  The 
lesions were noted to be chronic but no active lesions were 
reported.  The lesions were reported to amount to 
approximately three percent of the veteran's trunk, and less 
than one percent of his body surface.  The examiner added 
that none of the skin lesions were visible to the public when 
ordinary clothing was worn.  The diagnoses included eczema of 
the skin with a thick callus formation of the feet and 
onychomycosis of the toenails and previous removal of skin 
lesions, varying from sebaceous cyst to follicular cyst to 
hemangioma.  The examiner added that no excoriations were 
then manifested.  The eczema was described as being stable.  
A pilondial cyst in the area of the low back was also 
diagnosed.  

The veteran's non-specific folliculitis has been, by analogy, 
evaluated as 30 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code (Code) 7806.  See 38 C.F.R. § 4.20 [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  

The schedular criteria by which dermatological disorders are 
rated changed during the pendency of this appeal.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) (effective August 30, 
2002) now codified at 38 C.F.R. § 4.118 (2006).  Since these 
changes in law occurred while the appeal was pending, the 
Board must apply the old regulation only to the period prior 
to the effective date of the new regulation, and the new 
regulation only to the period following the effective date of 
the regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations; or for exceptionally repugnant eczema.  A 30 
percent rating was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

Prior to August 30, 2002, disfiguring scars of the head, face 
or neck were rated as follows under 38 C.F.R. § 4.118, Code 
7800:

Complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
warranted a 50 percent rating.  Severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles warranted a 30 percent rating.  

Note:  When in addition to tissue loss and cicatrization 
there was marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 might be increased 80 
percent, and the 30 percent rating to 50 percent.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, might be submitted for central office 
rating, with several unretouched photographs.

Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or, when constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  A 30 percent 
rating is warranted where there is 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas is affected; 
or, when systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Or rate as disfigurement of the head, face, or 
neck (Code 7800) or scars (Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

Since August 30, 2002, disfigurement of the head, face or 
neck is rated as follows under 38 C.F.R. § 4.118, Code 7800:

Under 38 C.F.R. § 4.118 (2006) a 50 percent rating is 
warranted for where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  A 30 percent 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length.  Scar at 
least one-quarter inch (0.6 cm.) wide at widest part.  
Surface contour of scar elevated or depressed on palpation.  
Scar adherent to underlying tissue.  Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).  Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).  Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Tissue loss of the auricle is rated under Code 6207 (loss of 
auricle) and anatomical loss of the eye under Code 6061 
(anatomical loss of both eyes) or Code 6063 (anatomical loss 
of one eye), as appropriate.  The rater is to take into 
consideration unretouched color photographs when evaluating 
under these criteria.

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to only the pre-August 30, 2002, time period, and 
the new rating criteria only when evaluating skin disorders 
for the term beginning on August 30, 2002.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the applicable rating criteria.

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 30 percent for non-specific folliculitis for the 
period before August 30, 2002.  The above-discussed pertinent 
evidence consists of the reports of two VA skin examinations.  
One, dated in June 1995, showed that the veteran's then 
diagnosed skin disorder, described as atopic dermatitis or 
folliculitis, was partially controlled at that time.  
Lesions, in the areas of the upper back, shoulders, anterior 
chest, upper arms, and thighs, were noted to be mostly dry.  
The second VA skin examination report, dated in January 2002, 
showed mild actinic damage of head and neck, but no 
suspicious lesions were demonstrated.  The affected areas 
were in the areas of the veteran's right lower back, left 
arm, chest, and back.  In pertinent part, the examiner 
commented that neither excessive crusting, extreme 
exfoliation, nor ulceration was shown.  Also, no systemic or 
nervous manifestations were observed.  

The objective evidence for the period before August 30, 2002, 
does not suggest that the non-specific folliculitis was shown 
to be manifested by complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  Nor does the evidence demonstrate 
the presence of any ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations.  Also, the 
service-connected disorder was not exceptionally repugnant.  
In short, the evidence is against the assignment of a rating 
in excess of 30 percent for the non-specific folliculitis 
under any applicable diagnostic code prior to August 30, 
2002.  

The pertinent evidence on file since August 30, 2002, is 
essentially limited to the medical findings documented in the 
course of the above-discussed July 2006 VA examination.  At 
that time, the veteran, while noting that he had used various 
medications such as pills ad ointments, it is not shown that 
he required the use of constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the preceding year.  Also, the examiner opined 
that no active lesions were reported, and the lesions that 
were present amounted to not more than three percent of the 
veteran's trunk, and less than one percent of his entire body 
surface.  Hence, these clinical findings do not approach the 
level of severity necessary for the assignment of a 50 
percent rating under the revised Code 7806.  

Further, a 50 percent rating is not warranted for the 
veteran's non-specific folliculitis under the revised 
criteria set out in Code 7800.  While an indented neck scar 
measuring 4.5 centimeters was noted in the course of the 2006 
VA examination, there is no evidence of visible or palpable 
tissues loss, nor are four or five characteristics of 
disfigurement shown to be manifested.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the period after August 
30, 2002.  

Hence, the benefit sought on appeal is denied.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to a rating in excess of 30 percent for non-
specific folliculitis is denied.


REMAND

As indicated in the Introduction, the matter concerning 
entitlement to service connection for a low back disorder was 
most recently remanded to the RO in May 2004.  This remand 
followed the Board's finding that new and material had been 
submitted to reopen the claim for service connection.  
Unfortunately, some of the ordered development remains to be 
completed.  Accordingly, remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In this regard, the Board notes that, as discussed in the May 
2004 remand, during the July 2003 hearing held, the veteran 
testified that between 1997 and 1999, he received treatment 
for his back at the Mather VA Hospital in Rancho Cordova, 
California.  He indicated that the doctor at that facility 
advised him that right foot and ankle surgery had pulled his 
whole skeleton out of alignment, which in turn caused chronic 
lower spine problems, to include arthritis.  The Board noting 
that treatment records from Mather had not been obtained, 
directed the RO to "take appropriate measures to obtain and 
associate with the claims file the veteran's treatment 
records for the period from 1997 to 1999 from the Mather VA 
Outpatient Clinic, California."  The May 2004 remand further 
indicated that

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts, 
the RO is unable to secure records from 
any identified provider, the RO must 
notify the claimant and (a)  identify the 
specific records that it is unable to 
obtain; (b)  briefly explain the efforts 
it has made to obtain that evidence; and 
(c)  describe any further action it will 
take with respect to the claim. 

Review of the multiple claim files shows that while other VA 
medical records were associated with the record in 
conjunction with the May 2004 remand, the VA records from the 
Mather VA Outpatient Clinic were not.  The RO is also not 
shown to have specifically informed the veteran and his legal 
counsel of this fact.  Additional action is therefore 
required.  Stegall.

Finally, in August 2006, claims of entitlement to service 
connection for right knee, right hip, and sciatic nerve 
disorders; entitlement to service connection for chloracne; 
and entitlement to increased evaluations for left ankle 
arthritis and residuals of a right ankle injury were denied.  
The representative filed a notice of disagreement pertaining 
to each of these issues later in August 2006.  Unfortunately, 
a statement of the case addressing these issues has yet to be 
issued.  Accordingly, in light of Manlincon v. West, 12 Vet. 
App. 242 (1999), further development is in order.

Appellate review of the claim of entitlement to a total 
disability evaluation based on individual unemployability is 
deferred pending completion of the development set forth 
below.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take the appropriate 
measures to obtain and associate with the 
claims file the veteran's treatment 
records for the period from 1997 to 1999 
from the Mather VA Outpatient Clinic, 
California.  The RO should ask the 
claimant to identify any additional 
providers that may have pertinent 
treatment records which have yet to be 
secured.  If any additional providers are 
identified, records from the identified 
providers should be obtained.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure records from any 
identified provider, the RO must notify 
the claimant and (a)  identify the 
specific records that it is unable to 
obtain; (b)  briefly explain the efforts 
it has made to obtain that evidence; and 
(c)  describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an 
opportunity to respond.

2.  The RO shall issue a statement of the 
case addressing the issues of entitlement 
to service connection for right knee, 
right hip, and sciatic nerve disorders; 
entitlement to service connection for 
chloracne; and entitlement to increased 
evaluations for left ankle arthritis and 
residuals of a right ankle injury.  If, 
and only if, the veteran submits a timely 
substantive appeal addressing these 
issues should they be returned to the 
Board for appellate review.

3.  The RO should then readjudicate any 
remaining claims on appeal.  If further 
development is necessary to comply with 
the applicable law and regulations, that 
development must be accomplished.  The RO 
must provide adequate reasons and bases 
for its determination.

4.  If the determination in any respect 
remains unfavorable to the veteran, the 
RO must issue a SSOC in accordance with 
38 U.S.C.A. § 7105 (West 2002), which 
fully sets forth the controlling laws and 
regulations pertinent to this appeal. 
 This document should further reflect 
detailed reasons and bases for the 
decisions reached, and provide the 
appellant and his representative with an 
opportunity to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



			
	                  D. C. SPICKLER                                      
DEREK R. BROWN
	                Veterans' Law Judge                                  
Veterans' Law Judge 
	   Board of Veterans' Appeals	    Board of Veterans' Appeals



		
	ROBERT E. SULLIVAN 
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


